DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Arnell on February 12, 2021.
The application has been amended as follows: 
Claims 3-6 are canceled.

The following is an examiner’s statement of reasons for allowance: 
The objections to claims 1-9 and 12 are withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot following the cancelation of the claim.
The rejection of claims 1, 3-9, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Obasih et al. (US 2013/0273829) in view of Yoon (US 2011/0117410) and Kohno et al. (US 2016/0222631) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Obasih et al. (US 2013/0273829) in view of Yoon (US 2011/0117410) and Kohno et al. (US 
The prior art does not teach a battery arrangement having the cooling arrangement required in claim 1.
Claims 1, 2, and 7-9 are allowable. The restriction requirement between the Inventions I and II , as set forth in the Office action mailed on May 14, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 14, 2019 is withdrawn.  Claim 10, directed to a method of producing a battery arrangement is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 2, and 7-10 are allowed.
Claims 3-6 and 11-13 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ANCA EOFF/Primary Examiner, Art Unit 1796